David L. Lillehaug, Associate Justice
In an opinion filed on May 15, 2019, we suspended respondent Lori J. Sklar from the practice of law for a minimum of 30 days, retroactive to March 22, 2017. See In re Sklar , 929 N.W.2d 384, 390-91 (Minn. 2019) (suspending Sklar "retroactive to March 22, 2017"). We thereafter denied Sklar's petition for rehearing, and on July 19, 2019, judgment was entered, including for $900 in costs awarded to the Director, see Rule 24(d), Rules on Lawyers Professional Responsibility (RLPR) (stating that costs awarded by the court "shall be inserted in the judgment"); see also Sklar , 929 N.W.2d at 391 (awarding the Director $900 in costs).
Sklar moves to vacate the judgment entered on July 19, 2019, stating that she had paid the costs awarded to the Director before that judgment was entered. She also asks the court to direct the Office of Lawyers Professional Responsibility to use the date of the opinion in this case, May 15, 2019, rather than the date of her suspension, March 22, 2017 in a public listing of currently suspended lawyers. Finally, Sklar petitions for reinstatement.
The Director opposes the motion to vacate, but confirms that she will file a Notice of Satisfaction of Judgment as soon as Sklar's payment is cleared through financial channels. The judgment entered on July 19, 2019 accurately reflects the court's decision and is consistent with the plain language of Rule 24, RLPR. Thus, there is no reason or need to vacate that judgment.
Sklar's second motion is based on the "disposition date" used on a listing maintained on the website for the Office of Lawyers Professional Responsibility, of disbarred and currently suspended lawyers. That date reflects the effective date of a lawyer's discipline, not the date on which the court's opinion was filed. In any event, the request is now moot, because Sklar will be reinstated to the practice of law.
*11Sklar also petitions for reinstatement to the practice of law, and the Director does not oppose that request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. The motion of Lori J. Sklar to vacate the judgment entered on July 19, 2019 is denied.
2. The motion of Lori J. Sklar to correct the disposition date used on the OLPR website is denied.
3. Lori J. Sklar is reinstated to the practice of law in the State of Minnesota.